DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    299 N. FEDERAL MASTER, LLC,
                              Appellant,

                                     v.

     TUTOR PERINI BUILDING CORPORATION, TUTOR PERINI
    CORPORATION, and COMET ELECTRIC & EQUIPMENT, LLC,
                         Appellees.

                               No. 4D20-1751

                               [June 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case Nos. 19-21995 CACE
(07) and 19-24223 CACE (07).

   Edward G. Guedes, Michael J. Kurzman and Elizabeth K. Coppolecchia
of Weiss Serota Helfman Cole & Bierman, P.L., Coral Gables, for appellant.

    H. Eugene Lindsey, III and Justin D. Paul of Katz Barron, Coral Gables,
for appellee Tutor Perini Corporation.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.